Opinión disidente emitida por el
Juez Asociado Señor Corrada Del Río.
I
En el presente caso, este Tribunal resuelve mediante sentencia, que la anotación del sexo en el certificado de nacimiento de un transexual es susceptible de enmienda, a tenor de las normas de equidad y de la Constitución del Estado Libre Asociado de Puerto Rico. Discrepamos de tal dictamen por cuanto la Ley Núm. 24 de 22 de abril de 1931, conocida como la Ley del Registro Demográfico de Puerto Rico, según enmendada, 24 L.P.R.A. see. 1041 et seq., no admite enmiendas en los certificados de naci-miento, salvo que dicho cambio vaya dirigido a corregir un error u omisión, o en los casos de adopciones y cambio de nombre expresamente autorizados por ley. También disen-timos por entender que no procede autorizar la referida enmienda ya que el certificado de nacimiento es un docu-mento histórico, contentivo de datos vitales de una persona al momento de nacer. Disentimos, además, porque enten-demos que una intervención quirúrgica de cambio de sexo es una cirugía meramente cosmética que no produce alte-ración alguna en la dotación cromosómica del operado, por lo que como cuestión científica y real, no se produce un cambio de sexo.
HH 1
Alexandra M. Andino Torres (en adelante la parte peti-cionaria) exhibía fenotipo masculino a la fecha de su naci-miento el 29 de abril de 1950. Por tal motivo, en su inscrip-ción en el Registro Demográfico se hizo constar que era del sexo masculino y se le dio el nombre de Andrés Andino *829Torres.(1) En el año 1976, Andrés se sometió voluntaria-mente a un procedimiento quirúrgico para lograr un cam-bio de sexo. Se conduce como si fuera una mujer y utiliza el nombre Alexandra M. Andino Torres, con el cual recurre ante nosotros.
El 14 de febrero de 1995, la parte peticionaria le solicitó al Tribunal de Primera Instancia que dictase sentencia para ordenar al director del Registro Demográfico de Ma-natí sustituir el nombre masculino que constaba en su cer-tificado de nacimiento por el de Alexandra M. Andino Torres y enmendar la anotación relativa al sexo, para figurar como del sexo femenino.
La parte peticionaria sometió junto a su petición una copia de los siguientes documentos: certificado de naci-miento; boleto aéreo expedido por American Airlines; iden-tificación de empleo del club deportivo Golf & Tennis World; tarjeta electoral del estado de Nueva Jersey; tarjeta de Seguro Social; certificados negativos de antecedentes penales expedidos por el estado de Nueva Jersey y el Es-tado Libre Asociado de Puerto Rico; y una certificación de empleo expedida por el Hotel Holiday Inn Boardwalk del estado de Nueva Jersey.
En cuanto al aspecto científico, la parte peticionaria se concretó a someter dos (2) certificaciones médicas de facul-tativos que no estuvieron disponibles para declarar ante el Tribunal de Primera Instancia. La primera certificación fue preparada por el Dr. J. Randolph Gardner, con despa-cho en la ciudad de Nueva York. Su certificación tiene fe-cha de 23 de febrero de 1995 y lee como sigue:
*830Dear Sir/Madam:
This is to verify that the above named patient was examined for sex change in 1976. Examination revealed sex change as so stated. Ms. Torres is a verified transexual [sic] and lives as a woman. [Firmado por J. Randolph Gardner, M.D.] (Énfasis en el original.) Petición de certiorari, Apéndice, pág. 13.
Por su parte, la certificación del Dr. Carlos Avellanet, del Centro Gineco-Obstétrico de Manatí, fechada el 26 de enero de 1996, lee así:
[c]ertifico por este medio que he examinado a la paciente Alexandra Andino Torres quien fue sometida a una cirugía de cambio de sexo. Certifico que la paciente es una mujer física-mente, y el cambio en el sexo corresponde al de una mujer adulta. Atentamente. [Firmado por el Dr. Carlos Avellanet.] Pe-tición de certiorari, Apéndice, pág. 18.
No obstante lo anterior, la parte peticionaria no pre-sentó evidencia alguna o certificación del cirujano que llevó a cabo la operación de cambio de sexo, Dr. Davis Wessen. No surge de la certificación del Dr. Randolph Gardner cuál es su especialidad. El Dr. Randolph Gardner y el Dr. Carlos Avellanet tampoco han sido cualificados como peritos. Nin-guno de los dos estuvo disponible para declarar ante el tribunal de instancia.
El Tribunal de Primera Instancia celebró vista el 23 de mayo de 1996. Surge de la minuta que a ella comparecie-ron la parte peticionaria, su representante legal y el Fiscal José Aldrich en representación del Ministerio Público. Se colige, además, que se notificó al Procurador General, pero éste no compareció. Durante la vista, el Ministerio Público expresó que la prueba pericial era fundamental para ver el caso. Por su parte, el tribunal concluyó que la prueba so-metida era de referencia, por cuanto el Dr. Randolph Gardner no había mencionado que la parte peticionaria fuese mujer. El tribunal ordenó al Administrador del Registro Demográfico y al Procurador General a expresarse en torno a la controversia planteada. Señaló una segunda *831vista para el 4 de septiembre de 1996 y, a solicitud de la parte peticionaria, ordenó citar al doctor Avellanet a que compareciera.
Según la minuta de 4 de septiembre, a la vista compa-recieron la parte peticionaria y su representación legal. De ella se desprende que en “este caso se recibió la posición del Departamento de Salud solamente”; y que, ante la in-acción de la Fiscalía de Distrito, el tribunal resolverá de acuerdo con las alegaciones.
El 17 de diciembre de 1996, luego de aquilatar la prueba, el tribunal de instancia dictó resolución ordenando el cambio de nombre. Sin embargo, denegó la inscripción del cambio de sexo, por entender que la legislación vigente no lo permite.
Inconforme, la parte peticionaria acudió ante el Tribunal de Circuito de Apelaciones, mediante recurso de apela-ción, solicitando la revocación de la sentencia recurrida en virtud del Art. II, Secs. 1 y 8, de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. El 30 de septiembre de 1997, notificada el 7 de octubre, el foro ape-lativo confirmó el dictamen recurrido. De dicho dictamen comparece ante nos la parte peticionaria formulando los siguientes señalamientos de error:
Erró el Tribunal sentenciador al declarar NO HA LUGAR al cambio de sexo fundamentando su decisión en que no existía legislación al momento que le permitiese el cambio de sexo en el Registro Demográfico.
Erró el Tribunal al concluir que el certificado de nacimiento es un documento cuyo propósito es exponer las circunstancias al momento del nacimiento y que no puede permitirse para hacer constar un hecho ocurrido posterior a éste.
Erró el Tribunal al señalar que el Artículo 31 de la Ley 24 del 22 de abril de 1931, 24 L.P.R.A. Sección 1231 no provee meca-nismo para realizar cambios de sexos en un certificado de nacimiento. *832Erró el Tribunal al concluir que para poder adjudicar la contro-versia sería necesario obviar la ley vigente. Petición de certio-rari, pág. 5.
II
El Art. 31 de la Ley del Registro Demográfico de Puerto Rico, según originalmente aprobada, 24 L.P.R.A. see. 1231, disponía que un certificado de nacimiento sólo recoge datos vitales de una persona en atención al momento de su nacimiento. Dicha disposición fue enmendada mediante la Ley Núm. 119 de 26 de abril de 1950, Leyes de Puerto Rico, págs. 304 — 309, a los fines de autorizar el cambio, adición o modificación de nombre o apellido en el certificado de nacimiento.(2) En lo pertinente, el cuarto y quinto párrafos del Art. 31, según enmendado, supra, dispone que:
[e]l auto en que se autorice la rectificación o enmienda de un asiento en el antiguo Registro Civil se inscribirá mediante ano-tación extendida en debida forma al margen de la inscripción rectificada. La rectificación, adición o enmienda de un certifi-cado ya archivado en el Registro General Demográfico se hará insertando en él las correcciones, adiciones o enmiendas auto-rizadas por el tribunal. Las tachaduras que fueren necesarias se harán de modo que siempre se pueda leer la palabra tachada.
El cambio, adición o modificación de nombre o apellido sólo podrá hacerse a instancia del interesado, quien deberá presen-tar ante cualquier Sala del Tribunal de Distrito la oportuna solicitud, expresando bajo juramento los motivos de su preten-sión, acompañada de la prueba documental pertinente en apoyo de su solicitud. Copia de la solicitud y de toda la prueba docu-mental le será remitida al Ministerio Fiscal simultáneamente con su radicación.
*833Transcurridos 10 días desde la remisión y notificación al Mi-nisterio Fiscal, sin que éste haya formulado objeción alguna, el tribunal entenderá y resolverá los méritos de la petición sin necesidad de celebrar vista o discrecionalmente podrá celebrar vista de estimarlo procedente y dictará el auto que proceda. El auto en que se autorice el cambio, adición o modificación de nombre o apellido se inscribirá en el antiguo Registro Civil me-diante anotación extendida al margen de la inscripción de na-cimiento del interesado y al margen de la partida de su matrimonio. El cambio, adición o modificación de nombre o ape-llido se verificará en el Registro General Demográfico tachando en el certificado de nacimiento y en la certificación de la cele-bración del matrimonio del interesado el nombre o apellido sus-tituido y consignando el nuevo nombre o apellido autorizado por el tribunal. Las tachaduras se harán de modo que siempre pueda leerse el nombre o apellido suprimida [sic].
En cuanto al archivo especial para documentos que mo-difiquen el estado civil, el Art. 21 dispone que:
[a] petición de parte interesada, los documentos en que consten los actos jurídicos que de algún modo modifiquen el estado civil o la condición de la persona inscrita, serán archivados en el Departamento de Salud en un archivo especial, haciendo refe-rencia al certificado de nacimiento a que correspondan. 24 L.RR.A. see. 1135.
En síntesis, la Ley del Registro Demográfico de Puerto Rico, según enmendada, supra, no autoriza ni expresa —ni implícitamente— un cambio en el certificado de naci-miento, salvo que dicho cambio vaya dirigido a corregir un error u omisión, o cuando la ley así lo autorice —como es el caso de las adopciones y los cambios de nombre o apellido — . A fin de cuentas, correspondería a la Rama Le-gislativa proveer legislación a tales fines, si lo considerara apropiado. (3)
*834Luego de estudiar detenidamente la Ley del Registro Demográfico de Puerto Rico, según enmendada, supra, y en específico los Arts. 21 y 31 antes citados, disentimos de la sentencia de este Tribunal porque entendemos, al igual que el Juez Asociado Señor Rebollo López, que el certifi-cado de nacimiento es un documento esencialmente histó-rico, que contiene datos vitales de una persona al momento de su nacimiento. Los hechos que surgen de un certificado de nacimiento tienen valor probatorio, incluso, constituyen evidencia prima facie.(4) Por ende, y en virtud de la confia-bilidad que merecen, su corrección goza de interés público para el Estado y los ciudadanos.
Por las razones expuestas, disentimos del dictamen de este Tribunal, y, en su lugar, concluimos que es improce-dente en derecho el cambio de sexo solicitado. Aun si ello fuera permisible bajo la ley, tampoco se justifica en el caso de autos. Veamos.
IV
¿Se produjo en el caso de autos, como cuestión de reali-dad científica, un cambio de sexo en la parte peticionaria?
El hecho de que un transexual(5) se someta a una ciru-gía de cambio de sexo, puede dar lugar a que surja un contraste entre los elementos genitales externos y el sexo cromosómico y hormonal. Sin embargo, para determinar el *835sexo de una persona que fue sometida a una intervención quirúrgica de cambio de sexo, no basta con auscultar su físico. Es menester evaluar, además, sus características cromosómicas, hormonales, genéticas y psicológicas.
En Inglaterra, el Juez Ormrod resolvió en Corbett v. Corbett, (1970) 2 All ER 33, que el sexo de una persona se determina en o antes de su nacimiento, tomando en consi-deración sus genitales, cromosomas y gónadas, y que tal determinación es inalterable. Al respecto, concluyó que:
[i]t is common ground between all the medical witnesses that the biological sexual constitution of an individual is fixed at birth (at the latest), and cannot be changed, either by the natural development of organs of the opposite sex, or by medical or surgical means. The respondent’s operation, therefore, cannot affect her true sex. The only cases where the term “change of sex” is appropriate are those in which a mistake as to sex is made at birth and subsequently revealed by further medical investigation. Corbett v. Corbett, supra, pág. 47.
El Tribunal Supremo de España ha señalado que el transexualismo no goza de una solución puramente bioló-gica, ya que los cromosomas del sexo original permanecen inmutables tras una intervención quirúrgica de cambio de sexo.(6) Indicó, además, que “el varón operado transexual-mente no pasa a ser hembra, sino que se le ha de tener por tal por haber dejado de ser varón por extirpación y supre-sión de los caracteres primarios y secundarios y presentar unos órganos sexuales similares a los femeninos y caracte-riologías psíquica [sic] y emocional [sic] propias de este sexo”. S. de 2 de julio de 1987, Núm. 5045, LIV (Vol. III) Repertorio de Jurisprudencia, 4830, 4832. Dicho foro, sin embargo, declaró con lugar una solicitud de cambio de sexo en el certificado de nacimiento de un transexual. (7)
*836No obstante lo anterior, los jueces Santos Briz, Serena Velloso, Pérez Gimeno y Malpica y González-Elipe(8) emi-tieron voto particular por entender que el ordenamiento jurídico español no autoriza la rectificación de la mención del sexo cuando lo único que se haya tomado en considera-ción sea el aspecto físico del ser humano, independiente-mente de un análisis hormonal y cromosomático. En cuanto al factor científico señalaron que:
[d]e aquí, cabe partir con seguridad, que si bien hasta deter-minada edad del individuo puede no aparecer bien definida su personalidad en orden al sexo predominante en él, muchas ve-ces influido por la educación y el entorno en que se desarrolla, está ya en edad adulta bien cristalizada en cuanto que el exa-men cromosomático del ser humano nos da la pauta de su indi-vidualidad sexual hombre o mujer. Estructuralmente, ello es lo que enmarca su condición de varón o hembra y los demás ca-racteres como son los primarios (órganos sexuales) o secunda-rios (estatura, color, pilosidad, mamas, voz, etc.), no son sino *837simples coadyuvantes anatómicos, morfológicos o de hábito e incluso de comportamiento, que, por poder venir mezclados los de distinto signo, o de apariencia externa confusa o equívoca, no pueden estimarse como elementos paradigmáticos para la definición del ser en que se hallan y que los demás observamos y analizamos. En conclusión, el sexo es cualidad inmanente del ser humano, en tanto que la sexualidad, por referirse al compor-tamiento o conducta del individuo con relación a él, es contin-gente y versátil, no pudiendo constituir este último, por consi-guiente, factor adecuado para cambiar aquél, pues el sexo, aun con componentes psico-somáticos tiene, incuestionablemente, un ingrediente de carácter físico-biológico, de trascendencia infini-tamente mayor que el elemento psíquico que lo complementa y adorna. (Enfasis suplido.) S. de 2 de julio de 1987, supra, pág. 4833.
Diez del Corral Rivas, supra, pág. 2155, nos comenta que “por mucho que una persona se sienta mujer esa cir-cunstancia no puede bastar para fomentar y admitir ofi-cialmente un estado o situación que sólo existe en la psico-logía del individuo. El libre desarrollo de la personalidad ha de tener unos límites, impuestos por la realidad, so pena de consagrar los comportamientos psicopatológicos del que se sienta la reencarnación de Napoleón, de Buda, o un animal o una planta”.
Sobre el particular, Villagomez Rodil señala que:
[n]os encontramos, en realidad, ante un tercer sexo o un sexo no muy bien definido entre masculino y femenino pues, si bien puede darse una identidad psicológica con el sexo que se ad-quiere, resulta más difícil admitir que alcance la misma cota de plenitud en cuanto a la situación física. El nuevo sexo es un sexo producido no por la naturaleza, sino por la inteligencia del hombre y los avances de la ciencia médica. Se trata de un sexo artificial que no alcanza a operar y realizar las funciones pro-pias del sexo natural, no obstante la opinión científica de que los genitales masculinos y femeninos tienen un mismo origen embriológico. De ahí que los hombres que se mudan no sean aptos para la reproducción. Incluso pueden resultar disfuncio-nadas las relaciones sexuales en pareja. A. Villagomez Rodil, Aportación al estudio de la transexualidad, Madrid, Editorial Tecnos, 1994, pág. 10.
Allí mismo añade que, “[q]ueda en la penumbra de lo *838ignoto el problema de su personalidad y hasta qué punto su nuevo estado físico ha modificado o superado o se ha adaptado al anterior a la operación. También constituye incógnita la forma de llevarse a cabo la reinserción en am-bientes profesionales, laborales y sociales, pues es evidente que la simple modificación legal del estado civil no es sufi-ciente por sí para resolver toda la problemática que desen-cadena la mutación sexual provocada”. Villagomez Rodil, op. cit, pág. 18.
A raíz de diversas solicitudes de cambio de sexo en cer-tificados de nacimiento de transexuales en el estado de Nueva York, la Junta de Salud de dicha ciudad (en ade-lante la Junta) le solicitó al Comité de Salud Pública de la Academia de Medicina de Nueva York (en adelante el Co-mité de Salud Pública) el estudio del asunto y la prepara-ción de un informe con sus recomendaciones. Por la com-plejidad de la materia, el Comité de Salud Pública convocó a un grupo de especialistas en las áreas de ginecología, endocrinología, citogenética, psiquiatría y abogacía.
El 4 de octubre de 1965, luego de un análisis riguroso, el Comité de Salud Pública aprobó un informe que establecía que el certificado de nacimiento de un transexual postope-rativo no debe enmendarse a los fines de establecer su nuevo sexo. Sobre el particular expresó que:
1) Male-to-female transsexuals are still chromosomally males while ostensibly females.
2) It is questionable whether laws and records such as the birth certificate should be changed and thereby used as a means to help psychologically ill persons in their social adaptation. The Committee is therefore opposed to a change of sex on birth certificates in transsexualism.
The Committee would point out that there are other ways to help these persons by: relief by court order to change name and sex, or amendment of the birth certificate by showing the new sex but still showing the original sex and the change of sex. The desire of concealment of a change of sex by the transsexual is outweighed by the public interest for protection against fraud. The New York Academy of Medicine, Change of Sex on Birth *839Certificates for Transsexuals, 42 Bull. N.Y. Acad. Med. 721, 724 (1966).
Así las cosas, la Junta acogió la recomendación del Co-mité de Salud Pública y resolvió que no procede proveer legislación para permitir la enmienda de un certificado de nacimiento en la anotación del sexo de un transexual. Ade-más, unánimemente decidió que el sexo sólo puede cam-biarse en caso de error, y no en un intento por adaptar el sexo físico al psicológico.
A raíz de ello, en Anonymous v. Weiner, 270 N.Y.S.2d 319 (1966), la Corte Suprema de Nueva York denegó una petición de cambio de sexo en el certificado de nacimiento de un transexual. Dicho foro entendió que el asunto en controversia requería conocimiento especializado, por lo que era necesario ser deferente a la decisión de la Junta.
Por su parte, Villagomez Rodil nos comenta que el Tribunal Supremo de España ha autorizado la modificación registral de cambio de sexo. Sin embargo, no ha admitido el derecho de los transexuales a casarse bajo el funda-mento de que la ley sólo reconoce este derecho a parejas heterosexuales, y partiendo de la premisa de que “la equi-paración de sexos no es absoluta”(9) Villagomez Rodil, op. cit, pág. 21. Así, pues, un hombre sometido a una opera-ción para exhibir el fenotipo femenino sólo obtendrá una transformación cosmética. Si tras la operación decide rela-cionarse sentimentalmente con un hombre, no se les reco-nocerá como una pareja heterosexual para los fines de matrimonio(10) Biológicamente, tampoco podrán repro-ducirse.
Un varón operado no deja de ser varón por extirpación y *840supresión de los caracteres sexuales primarios. Tampoco deja de serlo, por presentar órganos sexuales similares a los femeninos, al igual que características psíquicas y emo-cionales propias de dicho sexo. La vagina artificial pro-ducto de una cirugía de cambio de sexo es meramente fe-menina en apariencia; no es funcional para fines reproductivos. (11) En cuanto a los caracteres secundarios, tampoco existe un cambio de sexo real, sino más bien uno artificial, por cuanto los tratamientos con hormonas feme-ninas son prolongados y, si se suspenden, es muy probable que reaparezcan los caracteres físicos secundarios del sexo masculino. (12)
Por su parte, el factor psicológico determina el carácter y el comportamiento social e individual de un ser
humano, pero no altera la realidad científica de su sexo.
En Anonymous v. Anonymous, 325 N.Y.S.2d 499 (1971), el demandante presentó demanda de divorcio contra su cónyuge, porque alegadamente éste era hombre para la fe-cha en que contrajeron matrimonio. Surge de los hechos que la parte demandada nació varón y que, luego de con-traer matrimonio con el demandante, se sometió a una in-tervención quirúrgica de cambio de sexo. La Corte Suprema de Nueva York decretó nulo el alegado matrimonio. Concluyó además que, aun cuando el sexo de la parte de-mandada hubiese cambiado de hombre a mujer, podría co-legirse de los informes médicos que la mera extirpación de los órganos masculinos no es suficiente para realmente convertir a un hombre en una mujer.
En B. v. B., 355 N.Y.S.2d 712 (1974), la peticionaria so-licitó la anulación de su matrimonio bajo el fundamento de que su cónyuge era una mujer. El Tribunal Supremo de Nueva York decretó inválido el matrimonio, ya que el recu-rrido no tenía ningún órgano sexual masculino. Sobre el particular, dicho foro expresó que:
*841[assuming, as urged, that defendant was a male entrapped in the body of a female, the record does not show that the entrapped male successfully escaped to enable defendant to perform male functions in a marriage. Attempted sex reassignment by mastectomy, hysterectomy, and androgenous hormonal therapy, has not achieved that result. The comment by Dr. George Burou, specialist in male-to-female surgery, who over the past fifteen years has performed more than 700 such operations in Casablanca, applies with equal pertinency to this defendant: T don’t change men into women. I transform male genitals into genitals that have a female aspect. All the rest is in the patient’s mind.’ ...
... Apparently, hormone treatments and surgery have not succeeded in supplying the necessary apparatus to enable defendant to function as a man for purposes of procreation. In the same way surgery has not reached that point that can provide a man with something resembling a normal female sexual organ, transplanting ovaries or a womb. Those are still beyond reach. B. v. B., supra, pág. 717.
Por los fundamentos esbozados, concluimos que el as-pecto psicológico y emocional de un ser humano no altera los componentes cromosómicos y genéticos que determinan el sexo. Entendemos, además, que el sexo es una cualidad de la persona. Cuando uno que nació varón asume un rol femenino, es meramente una forma particular de vivir su propia sexualidad. De éste someterse a una operación de cambio de sexo, sólo obtendrá una simple apariencia de cambio de sexo. Tratándose de una cirugía puramente cos-mética, sus características genéticas continuarán siendo las de un varón.
Concurrimos con el criterio de los Jueces Santos Briz, Serena Velloso, Pérez Gimeno, Malpica y González-Elipe, el cual establece que, aun cuando la parte peticionaria se sometiera a una operación de cambio de sexo y su morfolo-gía externa se aproximara a la del sexo femenino, no ocu-rrió lo mismo con respecto a la morfología interna.(13) El sexo es inmutable, tomando en consideración que está en *842todas las células del organismo. Aun cuando la parte peti-cionaria haya logrado una apariencia de mujer mediante tratamientos hormonales e intervenciones quirúrgicas, no por ello adquirirá el sexo femenino.
La mayoría de este Tribunal incide al resolver que pro-cede autorizar el cambio en el renglón del sexo del certifi-cado de nacimiento de una persona que se haya sometido a una intervención quirúrgica de cambio de sexo, de modo que éste refleje la “realidad física”. Por el contrario, soste-nemos que tal enmienda no procede ya que este tipo de cirugía es meramente cosmética.
Por las razones que anteceden, confirmaríamos el dicta-men del Tribunal de Circuito de Apelaciones que deniega la rectificación del sexo en el certificado de nacimiento de la parte peticionaria.
El dictamen de este Tribunal es totalmente erróneo en derecho y permite la oficialización de un fraude: el cambio engañoso del sexo de una persona cuando ni la evidencia científica ni la realidad demuestran que tal cambio se ha producido. Ello afecta la veracidad de un documento oficial tan esencial como el certificado de nacimiento, y abre la puerta a posibles engaños.

 En Puerto Rico, el Art. 19 de la Ley del Registro Demográfico de Puerto Rico, según enmendada, 24 L.P.R.A. see. 1133, dispone que para inscribir un certificado de nacimiento en el Registro Demográfico se requiere adherir a éste el certificado de asistencia del médico o comadrona de asistencia, o en su defecto, del padre o la madre o la persona que hizo la declaración del nacimiento; allí se hace constar el sexo de la persona al nacer.


 La Asamblea Legislativa enmendó dicho artículo a raíz de Ex parte Pérez, 65 D.P.R. 938 (1946), en el cual resolvimos que, en ausencia de una disposición expresa, no se permitía un cambio de nombre o apellido en el Registro Demográfico. No obs-tante lo anterior, allí reconocimos la finalidad del expediente ad perpetúan reí me-moriam para acreditar hechos en los registros públicos —sin perjuicio de terceros— aun cuando ello no sea suficiente para autorizar una enmienda a las anotaciones del Registro Demográfico.


 En K. v. Health Div., Dept. of Human Resources, 560 P.2d 1070 (Or. 1977), el Tribunal Supremo de Oregon concluyó que, al crear estatutos, la legislatura de Oregon tuvo la intención de que el certificado de nacimiento fuese un documento histó-rico contentivo de datos vitales de una persona al momento de nacer. Que tratándose de un asunto de interés público le competería a la Legislatura proveer legislación al respecto. Que no surge de los estatutos vigentes que la Legislatura de Oregon haya querido conferirle a la Rama Judicial tal facultad.


 El Art. 38 de la Ley del Registro Demográfico de Puerto Rico, según enmen-dada, 24 L.P.R.A. see. 1237, dispone con relación a las copias certificadas de certifi-cados expedidos por el Secretario de Salud que:
“[l]a copia del récord de cualquier nacimiento, casamiento o defunción, después que sea certificada por el Secretario de Salud o por la persona autorizada por él, constituirá evidencia prima facie ante todas las cortes de justicia de los hechos que consten en la misma.”


 El Tribunal Supremo de España definió la transexualidad como “el irresistible sentimiento de pertenencia al sexo contrario, rechazo del propio y deseo obsesivo de cambiar la morfología genital”. S. de 2 de julio de 1987, Núm. 5045, LIV (Vol. III) Repertorio de Jurisprudencia, 4830,4832. Véase, además, A. Gordillo Cañas, Comen-tario a la Sentencia de 2 de julio de 1987, Cuadernos Civitas de Jurisprudencia Civil 4721, 4739 (1987).


 Véase, S. de 2 de julio de 1987, supra.


 Esta decisión del Tribunal Supremo de España ha sido ampliamente criticada.
Ricardo De Ángel Yagüez, Catedrático de Derecho Civil de la Universidad de Deusto considera más convincente el voto particular de los cuatro (4) jueces que se *836opusieron, al cual nos referimos mas adelante, que la Opinión mayoritaria. Nos comenta que la Opinión mayoritaria por un lado le atribuyó al demandante el sexo femenino y por otro lado se contradijo al concluir que el demandante, siendo un varón operado transexualmente, no pasó a ser mujer sino que “se le ha de tener por tal”. R. De Ángel Yagüez, Transexualidad y cambio de sexo; comentario a la Sentencia de 2 de julio de 1987, 4 Rev. Jur. Esp. La Ley 166, 182 (1987). Expresa, además, que la Mayoría se percató de los gravísimos problemas sociales y jurídicos que entraña-rían el atribuirle un sexo distinto a quien no lo tiene y, por ende, advirtió que una modificación registral no supone la equiparación absoluta con el sexo contrario. De Ángel Yagüez, supra.
Jesús Diez del Corral Rivas, Registrador de la Propiedad, Notario y Letrado del Estado comenta que, “[d]a la impresión de que el Tribunal Supremo [de España] ha forzado algo las cosas, aprovechando para dictar su primera decisión sobre la cues-tión de fondo del transexualismo un caso no lo suficientemente claro... Existían, en principio, tantas razones como las que concurrieron en la anterior sentencia de 7 de marzo de 1980 para rechazar el recurso fundamentalmente por defectos formales ....” J. Diez del Corral Rivas, Estado civil y sexo. Transexualidad, 2 Actualidad Civil 2135, 2156 (1987). Allí mismo añade que el Derecho no debe obviar las nuevas rea-lidades sociales y los avances de la ciencia, sin embargo, no debe estar sujeto total-mente a éstos. Diez del Corral Rivas, supra. Según Diez del Corral Rivas, este tipo de caso debe resolverse uno a uno por decisiones judiciales individuales y no de modo global, mediante una ley especial promulgada a esos efectos. Diez del Corral Rivas, supra, pág. 2157. Por último, expresa su desacuerdo con que se califique como dere-cho fundamental el derecho del transexual operado a obtener un cambio en la ano-tación del sexo de su certificado de nacimiento. Diez del Corral Rivas, supra. Véase, además, G. García Cantero, Spain: Sex Change and the Courts, 29 J. Fam. L. 425 (1990-1991).


 El Tribunal en pleno se integró por trece (13) jueces, de los cuales los cuatro (4) mencionados disintieron del criterio mayoritario.


 Véase, además, S. de 19 de abril de 1991, Núm. 2725, LVIII (Vol. III) Reper-torio de Jurisprudencia 3759.


 El matrimonio es, según definido en el Art. 68 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 221, “una institución civil que procede de un contrato civil en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone.” (Énfasis suplido.)


 Véase S. de 2 de julio de 1987, supra.


 Diez del Corral Rivas, supra, pág. 2156.


 S. de 2 de julio de 1987, supra, voto particular de los Excmos. Sres. D. Jaime Santos Briz, D. Cecilio Serena Velloso, D. Rafael Pérez Gimeno y D. Matías Malpica y González-Elipe.